Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It is unclear what the scope of the phrase “an adjust mechanism coupled to said torso panel and said arm receiving pocket to pivot said arm receiving pocket relative to said torso panel between a plurality of operating positions” is, noting that for example it is unclear whether the phrase merely refers to the structure pivotably coupling the arm receiving pocket to the torso panel or if it requires some further structure or if it requires an additional mechanism, if it requires that the structure be secured in the plurality of operating positions or if it encompasses merely pivoting through them, whether it requires the adjust mechanism be some sort of actuator to cause the pivoting between operating positions, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 4 and 6  
The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the structure can differ from an L shape and still be “generally L-shaped”, e.g. must it have one leg longer than the other, can it be curved and if so to what degree, can the legs be at an angle other than 90 degrees and if so what other angles are still encompassed by “generally L-shaped”. 
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claim 7  
The scope of the phrase “camera assist mount” is unclear, noting that it is unclear whether it requires any sort of camera structure, structure to assist a camera, if it is sufficient to merely have a structure that is capable of mounting a camera or something usable with a camera or if it should be taken to require something more, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claim 12  
It recites the limitation "said curved arm resting portion".  There is insufficient antecedent basis for this limitation in the claim, noting that the previous claims it depends from do not require the arm resting portion to be curved. It is unclear whether this should be taken to require that the arm resting portion be curved, to refer to some additional arm resting portion, whether “curved” should be taken as a typo and ignored, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 2-18   
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #281,338 to Butler (Butler) in view of U.S. Patent #5,735,496 to Dube (Dube), either alone or further in view of U.S. Patent #5,787,317 to Robinson (Robinson).
With Respect to Claim 1  
Butler discloses a handheld camera support assembly for use by an operator, said handheld camera support assembly comprising: a harness (D, D’) for being secured around a torso of the operator; and a support assembly mounted to said harness, said support assembly comprising: a torso panel (long arm of A), an arm receiving pocket (B or B in combination with the short arm of A) pivotally coupled to said torso panel (via a), and an adjust mechanism (E, F, G) coupled to said torso panel and said arm receiving pocket to pivot said arm receiving pocket relative to said torso panel between a plurality of operating positions (noting ratcheting structure defining the plurality of positions); but does not disclose the harness is for being secured around the shoulders of the operator.  
	However, Dube discloses forming a similar arm rest/stabilizing structure with a harness for being secured around a torso and shoulders of the operator.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dube, to add a shoulder strap as taught by Dube to the structure of Butler, in order to provide additional stability to the stabilizer/support.
	Alternately, as to the adjust mechanism, although Examiner maintains that the Butler structure meets these limitations within the broadest reasonable interpretation of the unclear claim language, Robinson discloses forming a similar pivotal support structure (noting 18 and 20) and the use of a turnbuckle to adjust the pivot mechanism between a plurality of operating positions. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Robinson, to replace the ratcheting mechanism of Butler with a turnbuckle assembly as taught by Robinson, in order to allow for continuous (i.e. finer) adjustment of the location of support, to reduce the number of parts, to provide a structure that does not rely on springs which can wear down over time, to provide an adjustment mechanism less likely to accidentally slip out of position (i.e. the ratchet could slip if F moves out of position in the teeth such as if a user is jostled, slips, or the like, while the turnbuckle pivot will not move unless the turnbuckle is actuated), and/or as a mere substitution of one art known pivoting adjustment mechanism for another. It is noted that Robinson also discloses the use of shoulder straps in addition to belt straps to secure its support in position, providing further evidence of the obviousness of this modification.
With Respect to Claim 4  
The handheld camera support assembly according to claim 1, wherein said arm receiving pocket is generally L-shaped with an arm resting portion (short arm of A) extending transverse to and H&H Docket No. 065836.0000217065836.00002away from said torso panel and an arm guide portion (B) extending transverse to said arm resting portion (for clarity, this structure is considered generally L-shaped to the extent claimed, noting that it is an L-shape with an additional lower extension).  
	Alternately, taking the arm receiving pocket to be the short arm of A and only one side of B, the structure also meets the limitations of the claim.
With Respect to Claim 5  
The handheld camera support assembly according to claim 4 but does not disclose further comprising an arm support pad positioned onto said arm receiving pocket.  
	However, Examiner takes official notice that it is known in the art to add cushions/padding to similar support structures in order to reduce shock and/or enhance user comfort, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to add an arm support pad to the arm receiving pocket for this purpose.
With Respect to Claim 6  
The handheld camera support assembly according to claim 5, wherein said arm support pad is generally L-shaped with a first leg positioned onto said arm resting portion and with said second leg positioned adjacent to an inward side surface of said arm guide portion, said second leg extending transverse from said first leg and with said first leg curved so as to form a pocket (it is Examiner’s position that this is obvious as the padding will follow the contours of the arm support which has this shape, and/or modifying the pad to have this shape would constitute at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 9  
The handheld camera support assembly according to claim 1, wherein said torso panel has a body portion with the harness coupled to the body portion and a pivot portion disposed at the end of said body portion with said arm receiving pocket pivotally connected to said pivot portion.  
Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #281,338 to Butler (Butler) in view of U.S. Patent #5,735,496 to Dube (Dube) and U.S. Patent #5,787,317 to Robinson (Robinson).
With Respect to Claim 2  
The handheld camera support assembly according to claim 1, wherein said adjustment mechanism comprises an expander assembly pivotally coupled at a first end to said torso panel and pivotally coupled at a second end to said arm receiving pocket with said expander assembly including a handle (central section of the turnbuckle is a handle to the extent claimed), wherein rotation of said handle causes a distance between said first and second end to change, and wherein the change in distance between said first and second end causes said arm receiving pocket to pivot relative to said torso panel (per Robinson).  
With Respect to Claim 3  
The handheld camera support assembly according to claim 2, wherein the rotation of said handle in a first rotational direction causes the distance between said first end and said second end to increase, thereby pivoting said arm receiving pocket relative to said torso panel in a first pivoting direction, and wherein the rotation of said handle in a second rotational direction opposite said first rotational direction causes the distance between said first end and said second end to decrease, thereby pivoting said arm receiving pocket relative to said torso panel in a second pivoting direction opposite said first pivoting direction (as this is how a turnbuckle operates).  
With Respect to Claim 15  
The handheld camera support assembly according to claim 1, wherein said harness comprises: a support belt (D) configured to be secured around the torso of the operator with a portion of said support belt coupled to said torso panel with said torso panel being between the torso of the operator and said portion of said support belt (Butler FIGS. 1-2); and an upper harness portion coupled to said support belt and having a length configured to extend over either of the right and left shoulder of the operator, but does not disclose the upper harness portion configured to extend over both the right and left shoulders of the operator. 
However, Robinson discloses forming a harness for an attached support with a support belt (60) as claimed and an upper harness portion (24, 26, and related structure) coupled to said support belt and having a length configured to extend over the right and left shoulders of the operator (FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dube to use an upper harness portion to stabilize a similar support and the disclosure of Robinson of an upper harness portion extending over both shoulders for this purpose, to form the structure of the combination with an upper harness portion as taught by Robinson/as claimed, in order to more firmly secure the structure to the user and/or provide greater stability to its position and/or to better distribute the weight to both of the user’s shoulders,. For clarity, the combination encompasses either simply adding a pair of shoulder straps attached to the waist belt (D’), attaching the left shoulder strap to both D and D’, securing the left shoulder strap to the upper corners of the long arm of A (similar to the Dube structure) and the right shoulder strap to the belt (D’), or any other suitable strap attachment locations suitable for the combination as are known in the art (see e.g. various other harness structures in the cited prior art that use two shoulder straps and one or more belts to secure similar supports in position). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #281,338 to Butler (Butler) in view of U.S. Patent #5,735,496 to Dube (Dube), either alone or further in view of U.S. Patent #5,787,317 to Robinson (Robinson) as applied to claim 1 above, and further in view of U.S. Patent #5,697,537 to Bowlsby (Bowlsby).
With Respect to Claim 10  
The handheld camera support assembly according to claim 1, wherein said harness includes a support belt (D or D’), and wherein said torso panel comprises: a body portion having an inner surface and an outer surface; H&H Docket No. 065836.0000218065836.00002a pivot portion (a); but does not disclose said pivot portion comprising a pair of spaced apart flanges each extending transverse from said opposing ends of said body portion, with each of said spaced apart flanges including a slot region that receives said support belt of said harness therethrough, with said body portion being disposed between the torso of the operator and said support belt.  
	However, Bowlsby discloses forming a similar belt mounted support structure having an upper portion (comparable to the upper portion of the long arm of A of Butler that is the pivot portion) comprising a pair of spaced apart flanges (noting left and right flanges forming e.g. slots 104 in FIG. 1 or slots 4 in FIG. 2) each including a slot region that receives said support belt of said harness therethrough with said body portion being disposed between the torso of the operator and said support belt. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bowlsby, to add flanges and a slot for the belt(s) (D and/or D’), in order to allow for easier/greater adjustability of the location of the torso panel along the belt, in order to provide for attachment of different belt structures, to provide for a stronger belt (e.g. it does not require weakening the belt with an opening for the fastener e), as a mere selection of an art appropriate fastening mechanism to use or at most a mere substitution of one art known belt fastening mechanism for another. For clarity, the slots at D are considered to be on the pivot portion to the extent claimed.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #281,338 to Butler (Butler) in view of U.S. Patent #5,735,496 to Dube (Dube) and U.S. Patent #5,697,537 to Bowlsby (Bowlsby), either alone or further in view of U.S. Patent #5,787,317 to Robinson (Robinson) as applied to claim 10 above, and further in view of U.S. Patent #6,789,344 to Cain (Cain) and U.S. Patent #8,025,193 to Gornall (Gornall).
With Respect to Claim 11  
The handheld camera support assembly according to claim 10, but does not disclose further comprising a pair of pivot pins, wherein a first one of said pair of pivot pins pivotally couples said arm receiving pocket to a first one of said pair of flanges and wherein a second one of said pair of pivot pins pivotally couples said arm receiving pocket to a second one of said pair of flanges.  
	However, Cain discloses a similar user attached structure including a torso panel and pivotal support, and the use of an upper belt/strap (36a/b) near the pivot.  
Gornall discloses forming a similar pivot for a support structure with a pair of flanges (30, 34) forming belt receiving slots, and a pair of pivot pins (64, 80), wherein each of the pivot pins couples a support to the respective flange. 
would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosures of Cain and Gornall, to add a pair of flanges to the upper portion of the long arm of A at the pivot point, and to form the hinge (a) using a pair of pivot pins extending into the flanges, in order to provide an upper strap to better secure the structure to a user, as well as a mere selection of an art appropriate pivot/hinge structure to use or at most a mere substitution of one art known hinge structure for another.
With Respect to Claim 12  
The handheld camera support assembly according to claim 11, wherein said curved arm resting portion includes a pair of spaced apart outer flange portions (noting interior flange portions of the pivot structure per Gornall 54C and 70A) positioned between said respective pair of said spaced apart flanges of said torso panel, with a respective first one of said pair of spaced apart outer flange portions pivotally coupled to a corresponding adjacent first one of said pair of flanges of said torso panel and with a second respective one of said pair of spaced apart outer flange portions pivotally coupled to a corresponding adjacent second one of said pair of flanges of said torso panel (per Gornall).  
With Respect to Claim 13  
The handheld camera support assembly according to claim 12 further comprising a pair of pivot pins (64, 80 per Gornall), wherein a first one of said pair of pivot pins pivotally couples said respective first one of said pair of spaced apart outer flange portions to said corresponding adjacent first one of said pair of flanges, and wherein a second one of said pair of pivot pins pivotally couples said corresponding adjacent second one of said pair of spaced apart outer flange portions to said corresponding adjacent second one of said pair of flanges (per Gornall).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #281,338 to Butler (Butler) in view of U.S. Patent #5,735,496 to Dube (Dube), U.S. Patent #5,787,317 to Robinson (Robinson) and U.S. Patent #5,697,537 to Bowlsby (Bowlsby).
With Respect to Claim 17  
Butler in view of Dube, Robinson, and Bowlsby renders obvious the handheld camera support assembly according to claim 10, wherein said support belt comprises: a torso belt configured to be secured around the torso of the operator with a portion of said torso belt received through said slot region of each of said pair of spaced apart flange members and with said body portion being between the torso of the operator and said portion of said torso belt; and an upper harness portion coupled to said torso belt and having a length configured to extend over the right and left shoulders of the operator. See the rejection of claim 15 above for details of how Dube and Robinson render obvious the upper harness portion as claimed.  
Claims 1, 7, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,991,758 to Eaneff (Eaneff) in view of official notice or U.S. Patent #5,220,704 to Flynn (Flynn).
With Respect to Claim 1  


Eaneff discloses a handheld camera support assembly for use by an operator, said handheld camera support assembly comprising: a harness (37, 21, 41, 27, and related structures) for being secured around a torso and shoulders of the operator; and a support assembly mounted to said harness, said support assembly comprising: a torso panel (34), an arm receiving pocket (socket 42, noting it receives arm 51 and/or is capable of receiving any similar arm) coupled to said torso panel, but does not disclose that the arm receiving pocket is pivotally coupled to the torso panel or an adjust mechanism coupled to said torso panel and said arm receiving pocket to pivot said arm receiving pocket relative to said torso panel between a plurality of operating positions.
	However, Examiner takes official notice that it is known in the art (or Flynn discloses) that it is known in the art to pivotably couple similar support structures to a user mounted plate such that they pivot between a plurality of operating positions via an adjust mechanism (noting e.g. ball joint or tether 647 is an adjust mechanism), and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the fixed attachment of Eaneff’s pocket to the torso plate with a pivotal attachment having an adjust mechanism as claimed, in order to allow for adjustment of the location of the support relative to the user in order to allow for adjustment of the location of the support and therefore supported camera to obtain a better shooting/viewing location for the camera, to fit cameras of different shapes, to enhance user comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 7  
The handheld camera support assembly according to claim 1 further comprising a camera assist mount (51, 53 and related structure) coupled to said arm receiving pocket, wherein said camera assist mount is slidable relative to said arm receiving pocket between a stored position and a mount assist position (i.e. it slides up and down in socket, see arrows on 51 in FIGS. 1-1A and description).  
With Respect to Claim 9  
The handheld camera support assembly according to claim 1, wherein said torso panel has a body portion with the harness coupled to the body portion and a pivot portion disposed at the end of said body portion with said arm receiving pocket pivotally connected to said pivot portion.  
With Respect to Claim 14  
The handheld camera support assembly according to claim 1, further comprising an adjustable strap assembly (54 is adjustable as it is resilient as it will stretch to adjust and/or as it is removable and attachable to a different location for adjustment) coupled at one end to said harness and at another end to said arm receiving pocket.  
	Alternately, Eaneff discloses that other tether structures could be used, and Examiner takes official notice (or Flynn discloses) that it is known in the art for similar tethers to include adjustment mechanisms on the tether in order to allow for adjustment of the tether, and so it would been obvious to one of ordinary skill in the art before the filing date of this application to make the tether length adjustable via an adjustment assembly in order to adjust the location of the socket/pocket and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 15  
The handheld camera support assembly according to claim 1, wherein said harness comprises: a support belt configured to be secured around the torso of the operator with a portion of said support belt coupled to said torso panel with said torso panel being between the torso of the operator and said portion of said support belt; and an upper harness portion coupled to said support belt and having a length configured to extend over the left shoulder of the operator but does not disclose the upper harness portion has a length configured to extend over the right shoulder of the operator.
However, Examiner takes official notice that it is known in the art for similar harnesses to include straps over both shoulders in order to more firmly secure the harness and attached structures in position; alternately Flynn discloses a similar harness having an upper portion with a length as claimed. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application to modify the structure of the combination to include an upper harness structure as claimed (either by replacing the single shoulder strap of Eaneff with a pair of shoulder straps and a front pad like that of Flynn, adding a second shoulder strap like that of Flynn extending around the opposite shoulder, or any other suitable art known shoulder strap/harness structure), in order to better secure the support in position, to better distribute the weight to both of the user’s shoulders, and/or as a mere substitution of one art known harness structure for another.  
With Respect to Claim 16  
The handheld camera support assembly according to claim 15, further comprising an adjustable strap assembly (54 or 54 as modified, see the rejection of claim 14 above for details) coupled between said upper harness portion and said arm receiving pocket.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734